FILED
                             NOT FOR PUBLICATION                              JUL 14 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIE LIU,                                          No. 07-74157

               Petitioner,                        Agency No. A079-642-432

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jie Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny in part and dismiss in

part the petition for review.

         The record does not compel the conclusion that Liu filed his asylum

application within a reasonable period of time given any changed circumstances.

See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4); Ramadan v. Gonzales, 479

F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Accordingly, Liu’s asylum claim

fails.

         The record does not compel the conclusion that Liu faces a clear probability

of persecution in China on account of the birth of his two United States citizen

children. See Ramadan, 479 F.3d at 658; see also Lin v. Holder, 588 F.3d 981, 988

(9th Cir. 2009) (noting BIA’s conclusion in Matter of J-W-S-, 24 I & N Dec. 185

(BIA 2007), that the Chinese government does not have a national policy requiring

forced sterilization of a parent who returns with a second child born outside of

China) (citation and internal quotation omitted). Accordingly, Liu’s withholding

of removal claim fails.

         We lack jurisdiction over Liu’s CAT claim because he did not exhaust it

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).




                                            2                                  07-74157
      Finally, Liu’s due process claim that the BIA omitted significant facts is not

supported by the record, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000), and

we lack jurisdiction to review this claim as to the IJ because he did not exhaust it.

See Barron, 358 F.3d at 677-78.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    07-74157